UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 5th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2013 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. Great Lakes Bond Fund Investor Class Shares – GLBDX Institutional Class Shares – GLBNX Great Lakes Disciplined Equity Fund Investor Class Shares – GLDEX Institutional Class Shares – GLDNX Great Lakes Large Cap Value Fund Investor Class Shares – GLLVX Institutional Class Shares – GLLIX Great Lakes Small Cap Opportunity Fund Investor Class Shares – GLSCX Institutional Class Shares – GLSIX Annual Report March 31, 2013 1-855-278-2020 www.glafunds.com Distributed by Quasar Distributors, LLC Member FINRA Great Lakes Bond Fund May 24, 2013 Dear Shareholders: In the six months ending March 31, 2013, the Great Lakes Bond Fund Investor and Institutional share classes increased 0.71% and 1.32% respectively.The Barclays Capital Aggregate Bond index increased by 0.09% for the same period.Security selection in the corporate sector combined with allocations to municipal securities and below investment grade corporate debt added to returns for the six month period. Sequestration effects are slowly being felt, and there is no meaningful progress at this point towards a broader resolution of deficit reduction.The debt ceiling challenge is upon Congress once again, but with an eye towards the fallout from the 2011 episode, both sides should have a strong desire to reach an early settlement.Possibly more sensible spending cuts and other deficit reduction progress will be a part of the outcome.Budget talks are underway as well, which will provide yet another venue for such discussions.In the meantime, Congress has mandated that the Fed do everything possible to reduce unemployment and foster economic growth. The Fed’s accommodative policies continue full speed ahead.Rate guidance for near-zero short-term interest rates remains in place through 2015.Monthly purchases of Treasury and government agency mortgage-backed securities also continue, although some recent Fed minutes suggest that this purchase activity may be more short-lived, possibly ending before year-end.And, the latest Bernanke testimony before Congress defused concerns about the unwinding of the Fed’s monstrous balance sheet, as the Chairman raised the possibility that eventual selling may not be necessary.The Fed’s primary focus remains employment, and Bernanke also used his time in front of Congress to remind lawmakers of their role in this process.In general, without labor market and economic growth progress, the Fed’s easing is open-ended. In our central bank-centered world, the Bank of Japan is now following the Fed’s lead, as it has instituted extreme easing measures with an inflation target of 2%.Europe’s unemployment scene continues to worsen, as the most recent release topped 12%.Situations in Spain and Greece are far more acute, with the next generation of workers bearing the brunt of the joblessness.The bailout of tiny Cyprus has unnerved the investment community.The attempt to impose a haircut on bank deposits as a part of the EU’s lending conditions was met with serious resistance, and this left other fragile Euro members girding for similar losses should they require further assistance.The Syrian conflict drags on, Iran has the Middle East on edge and North Korea is doing its best to destabilize its region. As the sequester-associated spending cuts take hold, manufacturing activity is lower, employment gains have lessened and general economic activity is expected to slow.The recovery in the housing market is a bright spot, however, as home prices have experienced a sustained rebound.The banking sector is being simultaneously buffeted by challenges and support as it continues to work through housing and mortgage market settlements.In general, Bernanke asserts that banks are in better shape than before or after the financial crisis even as they continue to lay off people.The stock market posted strong gains in the quarter, with the S&P 500 up over 10%. The bond market remained a relatively uninspiring landscape, but a haven against uncertainty nonetheless.While low interest rates and low return expectations shift investor focus to riskier asset classes, fearful events repeatedly drive market participants back to high quality fixed income securities.Interest rates bounced around during the quarter with little overall change, and the ten-year Treasury maturity ended at 1.85%.Most bond market indices were slightly positive for the period, with shorter benchmarks outperforming longer ones.Liquidity remains situational, and new issuance is most always oversubscribed. 1 Great Lakes Bond Fund While having a similarly muted quarter, we believe the credit sector continued to represent the best relative value in the bond market.Company fundamentals are generally strong, healthy cash positions abound and valuations are reasonable.Our credit allocations remain near all-time highs.The mortgage-backed sector is much more vexing and a less compelling investment case at this time.Prepayment rates are as unpredictable as ever, and investment missteps in this regard are potentially quite punitive.And, the possibility of additional government programs to further aid the housing market recovery would only increase this risk.In addition, mortgage-backed securities are trading at expensive valuations.One of the few arguments in favor of owning MBS is the support provided by the monthly Fed purchases.But, in general, we are underweight this sector going forward. Thank you for your support of the Fund and the trust you have placed in us.If you have any questions, please contact us at 855-278-2020 or visit www.glafunds.com. Sincerely, Stephen Rost Chief Investment Officer – Fixed Income Fellow Shareholder The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type.It is not possible to invest directly in an index. 2 Great Lakes Bond Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return Since Inception(1) Bond Fund – Institutional Class % Bond Fund – Investor Class (without sales load) % Bond Fund – Investor Class (with sales load)(2) -3.07 % Barclays Aggregate Bond Index(3) % Inception date of Institutional Class was September 28, 2012. Return reflects a sales load of 3.75%. The Barclays Aggregate Bond Index is an intermediate term index and a market capitalization-weighted index, where securities in the index are weighted according to the market size of each bond type. 3 Great Lakes Bond Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2013(1) (% of Net Assets) Top 10 Holdings (Unaudited) March 31, 2013(1)(2) (% of net assets) U.S. Treasury Note, 1.750%, 01/31/2014 2.0% U.S. Treasury Note, 2.250%, 01/31/2015 1.9% U.S. Treasury Note, 1.750%, 07/31/2015 1.9% U.S. Treasury Note, 2.625%, 06/30/2014 1.9% U.S. Treasury Note, 1.625%, 11/15/2022 1.8% iShares iBoxx Investment Grade Corporate Bond Fund 1.5% FNMA, 3.000%, 12/01/2042, #AK8312 1.4% iShares Barclays CMBS Bond Fund 1.4% New York Mortgage Agency, Series 176, 3.375%, 10/01/2032 1.3% Massachusetts Housing Finance Agency, Series D, 4.850%, 6/1/2040 1.2% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. First American Government Obligations Fund excluded from top 10 holdings. 4 Great Lakes Disciplined Equity Fund May 24, 2013 Dear Shareholders: Despite 77% of US taxpayers seeing a tax hike, an increase in the dividend tax rate, and the sequester forcing indiscriminate spending cuts, the US equity market advanced smartly during the last six months.US markets were also able to overcome a potential bank run in Cypress, and an ongoing recession in Europe.What gives?The US economy is now 5 1/2 years removed from the onset of the financial crisis, and continues to strengthen (albeit modestly).The Federal Reserve has reiterated its intention to sustain easy monetary policy until the unemployment rate approaches 6.5%.There’s real hope for an energy-independent America, and even some hope that we’ll eventually get a “grand bargain” out of D.C. In the six months ending March 31, 2013, the Great Lakes Disciplined Equity Fund Investor and Institutional share classes increased 10.47% and 10.58% respectively.The S&P 500 index increase was 10.19% for the same period.In the fiscal year ending March 31, 2013, the Great Lakes Disciplined Equity Fund Investor and Institutional share classes increased 14.47% and 14.69% respectively.The S&P 500 indexrose 13.96% for the same period. Stock selection was the largest contributing factor to active performance for the last six months, while having a smaller average market cap than the index also added to return.Having underweights in both the Materials and Energy sectors overall added to performance.As a reminder, our quantitative portfolio management process places emphasis on the construction of an entire portfolio, seeking to maintain a risk profile very similar to that of our S&P 500 benchmark.Stocks are included in the portfolio not only for their expected return potential, but also for their contribution to the portfolio’s risk profile. “Bull markets are born on pessimism, grown on skepticism, mature on optimism, and die on euphoria. The time of maximum pessimism is the best time to buy and the time of maximum optimism is the best time to sell.” – Sir John Templeton It’s good to use the above quote from time to time as a temperature gauge.It appears we’re in a mature stage of the bull market, but not yet ready for its death.As the S&P 500 Index posts a new closing high – on a non-inflation-adjusted basis – we are reminded of how far we’ve come in four long years.The housing market is healing, the deficit is at least headed in the right direction, and fiscal policy is being forcibly improved.Most measures of market valuation show the US market to be fairly priced.In fact, it strikes us that valuation measures look a lot like they did pre-crisis.We believe there’s ample room for markets to continue their advance, especially given continued monetary stimulus.However, as 2014 begins to loom closer, we see the potential for gains to moderate. Thank you for your support of the Fund and the trust you have placed in us.If you have any questions, please contact us at 855-278-2020 or visit www.glafunds.com. Sincerely, Jon Quigley, CFA Portfolio Manager – Advanced Investment Partners The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. 5 Great Lakes Disciplined Equity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return – Annualized 1-Year 3-Year Since Inception(1) Disciplined Equity Fund – Institutional Class % % % Disciplined Equity Fund – Investor Class (without sales load) % % % Disciplined Equity Fund – Investor Class (with sales load)(2) % % % S&P 500 Index(3) % % % Inception date of Institutional Class was June 1, 2009. Return reflects a sales load of 5.00%. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. 6 Great Lakes Disciplined Equity Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2013(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2013(1) (% of net assets) General Electric Co. 4.0% Pfizer, Inc. 3.9% Apple, Inc. 3.5% Visa, Inc. 3.0% CVS Caremark Corp. 3.0% Time Warner, Inc. 2.8% KeyCorp 2.7% McKesson Corp. 2.7% News Corp. 2.7% Home Depot, Inc. 2.5% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 7 Great Lakes Large Cap Value Fund May 24, 2013 Dear Shareholders: Unconventional, accommodative monetary policy directed at improvement in economic growth and employment through extended maintenance by the Federal Reserve Board of very low money market (and longer duration fixed-income) rates supported an equity market surge over the winter quarter following the pause in the fall. Three-month rise was close to the long-term average annual total return, and brought the S&P 500 back to the level of late 2007, prior to the severe economic-financial downturn. Value style index gains led the equity market by about a percentage point. In the six months ending March 31, 2013, the Great Lakes Large Cap Value Fund Investor and Institutional share classes increased 14.36% and 14.26% respectively.The Russell 1000 Value index’s increase was 14.02% for the same period. Most sectors of the strategy—regardless of their sensitivity to the economic pace—produced returns near that of the market. Limiting results was an underweight position in the Financial Services sector, which outperformed the broader index for the last six months. Energy holdings, also limited results as Royal Dutch/Shell declined over losses in its Americas business due to low natural gas prices and development expenses for deepwater, Canadian oil sands and shale properties. Losses in the Energy sector were mitigatedby an underweight position to this relatively poor performing sector. The Consumer Staples companies in the Fund outpaced the broader index significantly for the period.The Fund was also overweight the sector, which added to the positive impact to the Fund.Despite an underweight position, the Health Care sector contributed positively to the Fund thanks to the outperformance of the Fund’s companies within the sector. At this point, the current situation still includes a low level of corporate profit growth, cautious outlook among businesses and slow global economic progress. US economic trends still look better than those of Europe and Japan. Accommodative (and unconventional) monetary policy continues to keep competition for equities from money market instruments and fixed income low, given current interest rate levels. Equity market valuation, by historic standards, still appears reasonable, but less so following strong market advances of 2012 and early 2013. Thank you for your support of the Fund and the trust you have placed in us.If you have any questions, please contact us at 855-278-2020 or visit www.glafunds.com. Sincerely, Edward Calkins, CFA Chief Investment Officer – Equities Fellow Shareholder The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values.It is not possible to invest directly in an index. 8 Great Lakes Large Cap Value Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return Since Inception(1) Large Cap Value Fund – Institutional Class % Large Cap Value Fund – Investor Class (without sales load) % Large Cap Value Fund – Investor Class (with sales load)(2) % Russell 1000 Value Index(3) % Inception date of Institutional Class was September 28, 2012. Return reflects a sales load of 5.00%. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values. 9 Great Lakes Large Cap Value Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2013(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2013(1) (% of net assets) American Express Co. 3.8% 3M Co. 3.8% Target Corp. 3.7% Berkshire Hathaway, Inc. – Class B 3.7% Chevron Corp. 3.6% Honeywell International, Inc. 3.6% Royal Dutch Shell – ADR 3.4% Eaton Corp. 3.3% General Electric Co. 3.3% Lockheed Martin Corp. 3.0% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 10 Great Lakes Small Cap Opportunity Fund May 24, 2013 Dear Shareholders: Equity markets rose over the last six months, as U.S. employment and housing indicators strengthened, and investors shrugged off the potential impact of automatic, across the board spending cuts resulting from Congress’s inability to reach a budget agreement. In the six months ending March 31, 2013, the Great Lakes Small Cap Opportunity Fund Investor and Institutional share classes increased 18.90% and 18.95% respectively.The Russell 2000 index’s increase was 14.48% for the same period.In the fiscal year ending March 31, 2013, the Great Lakes Small Cap Opportunity Fund Investor and Institutional share classes increased 13.37% and 13.60 % respectively.The Russell 2000 index rose 16.30% for the same period. Results were driven by solid performance in the Energy and Materials sectors, which helped to offset weaker performance in Industrials sector.Our Energy holdings appreciated by 42.84% in the quarter, led by continued strong refining results.In the Materials sector we gained 43.59%, as signs of US economic growth led shares of commodity producers (paper, cement) higher.Our Industrial exposure was mixed; more cyclical holdings (steel, machine tools) did well while more “stable” commercial service providers lagged the market. Most recent economic data suggests that US economic growth may have slowed in March as mandated budget cuts (referred to as “sequestration” by many) resulting from Congress’s inability to agree on a budget start to bite.Additionally, renewed pressure on the European Monetary Union stemming from the collapse of Cyprus’s banking system has investors once again focusing on the risk of a prolonged economic downturn in Europe.Last, North Korea’s sabre-rattling is unsettling, as we must now consider at least the possibility of a military confrontation on the Korean peninsula. We continue to expect US economic growth to muddle through the balance of the year – many of the business operators we speak with describe current conditions as “decent”, expressing neither great expectations nor tremendous specific concerns.Labor growth and capital investment have improved slightly but are still tepid, and will likely remain so until greater clarity can be gained.We believe the Fund is positioned well with the potential to generate solid returns in this environment over the longer term, and we continue to find good investment opportunities in the small cap universe. Thank you for your support of the Fund and the trust you have placed in us.If you have any questions, please contact us at 855-278-2020 or visit www.glafunds.com. Sincerely, Gary Lenhoff, CFA Portfolio Manager Fellow Shareholder The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization.It is not possible to invest directly in an index. The opinions expressed are those of the fund managers and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Investing involves risk including loss of principal. In addition to the normal risks associated with investing, international investments may involve risk of capital loss from unfavorable fluctuation in currency values, from differences in generally accepted accounting principles or from economic or political instability in other nations. The Funds may invest in ETFs. The market price of the shares of 11 Great Lakes Small Cap Opportunity Fund an ETF will fluctuate based on changes in the net asset value as well as changes in the supply and demand of its shares in the secondary market. ETFs have management and other expenses. The Fund will bear its pro rata portion of these expenses and therefore the Fund’s expenses may be higher than if it invested directly in securities. The Small Cap Fund will invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than large cap companies. The Bond Fund will invest in debt securities, which typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher rated securities. Investments in Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. 12 Great Lakes Small Cap Opportunity Fund Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Rates of Return – Annualized 1-Year 3-Year Since Inception(2) Small Cap Opportunity Fund – Institutional Class % % % Small Cap Opportunity Fund – Investor Class (without sales load) % % % Small Cap Opportunity Fund – Investor Class (with sales load)(2) % % % Russell 2000 Index(3) % % % Inception date of Institutional Class was December 5, 2008. Return reflects a sales load of 5.00%. The Russell 2000 Index is a market capitalization-weighted index comprised of the 2,000 smallest companies listed on the Russell 3000 Index, which contains the 3,000 largest companies in the U.S. based on market capitalization. 13 Great Lakes Small Cap Opportunity Fund Allocation of Portfolio Net Assets (Unaudited) March 31, 2013(1) (% of Net Assets) Top 10 Equity Holdings (Unaudited) March 31, 2013(1) (% of net assets) Maiden Holdings Ltd. 4.5% Kennametal, Inc. 4.4% First Niagara Financial Group, Inc. 4.1% Dawson Geophysical Co. 3.9% Nordson Corp. 3.7% Owens & Minor, Inc. 3.5% Insteel Industries, Inc. 3.5% Diebold, Inc. 3.1% Tech Data Corp. 3.0% Home Capital Group, Inc. 3.0% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 14 Great Lakes Funds Expense Examples (Unaudited) March 31, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include sales charges (loads) on purchase payments and, wire transfer fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2012 – March 31, 2013). ACTUAL EXPENSES For each class, the first line of the table provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs may have been higher. Great Lakes Bond Fund Expenses Paid Beginning Account Ending Account During Period(1) Value (10/1/2012) Value (3/31/2013) (10/1/2012 to 3/31/2013) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 0.90% and 0.65% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/365 (to reflect the one-half period). Based on the actual returns for the six-month period ended March 31, 2013 of 0.71% and 1.32% for the Investor Class and Institutional Class, respectively. 15 Great Lakes Funds Expense Examples (Unaudited) – Continued March 31, 2013 Great Lakes Disciplined Equity Fund Beginning Ending Expenses Paid Account Value Account Value During Period(1) (10/1/2012) (3/31/2013) (10/1/2012 to 3/31/2013) Investor Class Actual(2) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 0.84% and 0.55% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/365 (to reflect the one-half period). Based on the actual returns for the six-month period ended March 31, 2013 of 10.47% and 10.58% for the Investor Class and Institutional Class, respectively. Great Lakes Large Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period(3) (10/1/2012) (3/31/2013) (10/1/2012 to 3/31/2013) Investor Class Actual(4) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(4) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 1.10% and 0.85% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/365 (to reflect the one-half period). Based on the actual returns for the six-month period ended March 31, 2013 of 14.36% and 14.28% for the Investor Class and Institutional Class, respectively. Great Lakes Small Cap Opportunity Fund Beginning Ending Expenses Paid Account Value Account Value During Period(5) (10/1/2012) (3/31/2013) (10/1/2012 to 3/31/2013) Investor Class Actual(6) Investor Class Hypothetical (5% return before expenses) Institutional Class Actual(6) Institutional Class Hypothetical (5% return before expenses) Expenses are equal to the fund’s annualized expense ratio for the most recent six-month period of 1.24% and 0.99% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year/365 (to reflect the one-half period). Based on the actual returns for the six-month period ended March 31, 2013 of 18.90% and 18.95% for the Investor Class and Institutional Class, respectively. 16 Great Lakes Bond Fund Schedule of Investments March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% Consumer Discretionary – 5.6% American Axle & Manufacturing, Inc. 6.625%, 10/15/2022 $ $ Ameristar Casinos, Inc. 7.500%, 04/15/2021 Avis Budget Finance, Inc. 8.250%, 01/15/2019 Belo Corp. 7.250%, 09/15/2027 Bon-Ton Department Stores, Inc. 10.625%, 07/15/2017 Boyd Gaming Corp. 9.125%, 12/01/2018 Caesars Entertainment Operating Co., Inc. 5.375%, 12/15/2013 Isle Of Capri Casinos, Inc. 7.750%, 03/15/2019 KB Home 5.875%, 01/15/2015 Lamar Media Corp. 5.000%, 05/01/2023 Macy’s Retail Holdings, Inc. 2.875%, 02/15/2023 MGM Resorts International 6.625%, 12/15/2021 Pulte Group, Inc. 6.375%, 05/15/2033 Quiksilver, Inc. 6.875%, 04/15/2015 Service Corp. International 7.500%, 04/01/2027 Toys R Us, Inc. 7.375%, 10/15/2018 Viacom, Inc. 4.375%, 03/15/2043 (a) Walt Disney Co. 1.100%, 12/01/2017 See Notes to the Financial Statements 17 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% (Continued) Consumer Staples – 3.9% Alliance One International, Inc. 10.000%, 07/15/2016 $ $ Bunge Ltd. Finance Corp. 3.200%, 06/15/2017 Cencosud 4.875%, 01/20/2023 (a) Costco Wholesale Corp. 0.650%, 12/07/2015 Diageo Capital 4.828%, 07/15/2020 Dr. Pepper Snapple Group, Inc. 2.000%, 01/15/2020 Pepsico, Inc. 0.700%, 02/26/2016 Pilgrim’s Pride Corp. 7.875%, 12/15/2018 Wesfarmers Ltd. 1.874%, 03/20/2018 (a) Energy – 5.8% Alpha Natural Resources, Inc. 6.000%, 06/01/2019 Arch Coal, Inc. 8.750%, 08/01/2016 Chesapeake Oilfield Operation, LLC 6.625%, 11/15/2019 (a) ConocoPhillips Co. 1.050%, 12/15/2017 EPL Oil & Gas, Inc. 8.250%, 02/15/2018 (a) Forest Oil Corp. 7.250%, 06/15/2019 Halcon Resources Corp. 8.875%, 05/15/2021 (a) Marathon Oil Corp. 2.800%, 11/01/2022 Peabody Energy Corp. 7.875%, 11/01/2026 See Notes to the Financial Statements 18 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% (Continued) Energy – 5.8% (Continued) Petrobras International Finance Co. 5.375%, 01/27/2021 $ $ Petroleos Mexicanos 3.500%, 01/30/2023 (a) Plains Exploration & Production Co. 6.875%, 02/15/2023 Sabine Pass Liquefaction 5.625%, 02/01/2021 (a) Statoil 2.900%, 10/15/2014 2.450%, 01/17/2023 Financials – 18.9% Abbey National Treasury Services 4.000%, 04/27/2016 Aircastle Ltd. 6.750%, 04/15/2017 Ally Financial, Inc. 6.350%, 07/15/2019 Bank of America Corp. 1.500%, 10/09/2015 5.625%, 07/01/2020 Bank of Montreal 0.800%, 11/06/2015 Bank of New York Mellon Corp. 0.700%, 10/23/2015 Capital One Financial Corp. 1.000%, 11/06/2015 Caterpillar Financial Services Corp. 0.700%, 11/06/2015 Citigroup, Inc. 4.500%, 01/14/2022 Daimler Finance North America, LLC 1.250%, 01/11/2016 (a) Digital Realty Trust LP 3.625%, 10/01/2022 EPR Properties 5.750%, 08/15/2022 See Notes to the Financial Statements 19 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% (Continued) Financials – 18.9% (Continued) Export-Import Bank of Korea 5.875%, 01/14/2015 $ $ 1.250%, 11/20/2015 Fifth Third Bank 1.450%, 02/28/2018 Ford Motor Credit Co. LLC 2.500%, 01/15/2016 General Electric Capital Corp. 1.600%, 11/20/2017 5.875%, 01/14/2038 Goldman Sachs Group, Inc. 5.250%, 07/27/2021 Harland Clarke Holdings Corp. 9.500%, 05/15/2015 HCP, Inc. 2.625%, 02/01/2020 Icahn Enterprises Finance Corp. 8.000%, 01/15/2018 ING Bank 3.000%, 09/01/2015 (a) 3.750%, 03/07/2017 (a) Invesco Finance 3.125%, 11/30/2022 JPMorgan Chase & Co. 1.100%, 10/15/2015 3.250%, 09/23/2022 Lender Processing Services, Inc. 5.750%, 04/15/2023 Met Life Global Funding I 3.000%, 01/10/2023 (a) Morgan Stanley 5.500%, 07/24/2020 People’s United Financial, Inc. 3.650%, 12/06/2022 Post Apartment Homes LP 3.375%, 12/01/2022 Principal Financial Group, Inc. 3.125%, 05/15/2023 SLM Corp. 5.000%, 06/15/2018 See Notes to the Financial Statements 20 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% (Continued) Financials – 18.9% (Continued) Societe Generale 2.750%, 10/12/2017 $ $ Sumitomo Mitsui Banking Corp. 3.000%, 01/18/2023 Toyota Motor Credit Corp. 1.250%, 10/05/2017 Health Care – 4.5% AbbVie, Inc. 1.200%, 11/06/2015 (a) Aetna, Inc. 2.750%, 11/15/2022 Agilent Technologies, Inc. 3.200%, 10/01/2022 Allergan, Inc. 1.350%, 03/15/2018 Apria Healthcare Group, Inc. 12.375%, 11/01/2014 Biomet, Inc. 6.500%, 10/01/2020 (a) Catholic Health Initiatives 2.950%, 11/01/2022 Dignity Health 4.500%, 11/01/2042 HCA, Inc. 5.875%, 05/01/2023 Tenet Healthcare Corp. 4.750%, 06/01/2020 (a) Teva Pharmaceutical Finance III LLC 3.000%, 06/15/2015 Industrials – 5.6% ADT Corp. 4.125%, 06/15/2023 (a) Canadian National Railway Co. 2.250%, 11/15/2022 Dun & Bradstreet Corp. 3.250%, 12/01/2017 See Notes to the Financial Statements 21 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% (Continued) Industrials – 5.6% (Continued) Eaton Corp. 4.000%, 11/02/2032 (a) $ $ General Dynamics Corp. 1.000%, 11/15/2017 Hutchison Whampoa International 12 II Ltd. 2.000%, 11/08/2017 (a) Penske Truck Leasing Co. LP 2.875%, 07/17/2018 (a) Rexel 5.250%, 06/15/2020 (a) Roper Industries, Inc. 3.125%, 11/15/2022 Stanley Black & Decker, Inc. 2.900%, 11/01/2022 Tyco Electronics Group 1.600%, 02/03/2015 Information Technology – 2.5% Advanced Micro Devices, Inc. 8.125%, 12/15/2017 Arrow Electronics, Inc. 3.000%, 03/01/2018 First Data Corp. 9.875%, 09/24/2015 Fiserv, Inc. 3.500%, 10/01/2022 Intel Corp. 1.350%, 12/15/2017 Iron Mountain, Inc. 5.750%, 08/15/2024 Oracle Corp. 2.500%, 10/15/2022 Materials – 4.7% Agrium, Inc. 3.150%, 10/01/2022 Airgas, Inc. 3.250%, 10/01/2015 See Notes to the Financial Statements 22 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% (Continued) Materials – 4.7% (Continued) AK Steel Corp. 7.625%, 05/15/2020 $ $ Aleris International, Inc. 7.875%, 11/01/2020 ArcelorMittal 10.350%, 06/01/2019 6.750%, 02/25/2022 Ashland, Inc. 3.875%, 04/15/2018 (a) Dow Chemical Co. 3.000%, 11/15/2022 Nexeo Solutions Finance Corp. 8.375%, 03/01/2018 Orion Engineered Carbons Finance 9.250%, 08/01/2019 (a) Southern Copper Corp. 5.250%, 11/08/2042 Teck Resources Ltd. 4.500%, 01/15/2021 Telecommunication Services – 3.4% AT&T, Inc. 2.625%, 12/01/2022 Cincinnati Bell, Inc. 8.375%, 10/15/2020 Frontier Communications Corp. 9.000%, 08/15/2031 LIN Television Corp. 6.375%, 01/15/2021 (a) MetroPCS Wireless, Inc. 7.875%, 09/01/2018 Telefonica Emisiones 5.134%, 04/27/2020 Verizon Communications, Inc. 3.850%, 11/01/2042 Windstream Corp. 7.750%, 10/15/2020 See Notes to the Financial Statements 23 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value CORPORATE BONDS – 57.4% (Continued) Utilities – 2.5% Ameren Energy Generating Co. 7.000%, 04/15/2018 $ $ American Electric Power Co., Inc. 2.950%, 12/15/2022 Florida Power Corp. 5.900%, 03/01/2033 GDF Suez 2.875%, 10/10/2022 (a) Georgia Power Co. 0.625%, 11/15/2015 NRG Energy, Inc. 7.875%, 05/15/2021 Total Corporate Bonds (Cost $15,679,202) U.S. GOVERNMENT & AGENCY SECURITIES – 11.6% Federal Home Loan Mortgage Corporation Pool 3.000%, 10/01/2032, #D99625 3.000%, 09/01/2042, #Q11194 3.000%, 11/01/2042, #C04306 Federal National Mortgage Association Series 2012-M8, Class X1 2.253%, 12/25/2019^ (b) Series 2012-M3, Class X1 0.358%, 01/25/2022^ (b) Series 2012-M2, Class X 0.806%, 02/25/2022^ (b) Series 2012-90, Class DA 1.500%, 03/25/2042 Federal National Mortgage Association Pool 5.170%, 06/01/2028, #468516 6.500%, 12/01/2036, #888112 5.500%, 05/01/2037, #916933 4.500%, 04/01/2041, #AL0215 3.000%, 12/01/2042, #AK8312 See Notes to the Financial Statements 24 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value U.S. GOVERNMENT & AGENCY SECURITIES – 11.6% (Continued) Government National Mortgage Association Series 2011-27, Class B 3.000%, 09/16/2034 $ $ Series 2011-6, Class AC 2.850%, 12/16/2037 Series 2010-132, Class AD 3.147%, 05/16/2040 Series 2012-109, Class AB 1.388%, 09/16/2044 Total U.S. Government & Agency Securities (Cost $3,219,088) U.S. TREASURY SECURITIES – 9.5% U.S. Treasury Notes 1.750%, 01/31/2014 2.625%, 06/30/2014 2.250%, 01/31/2015 1.750%, 07/31/2015 1.625%, 11/15/2022 Total U.S. Treasury Securities (Cost $2,594,869) MUNICIPAL BONDS – 8.6% Chester County, Pennsylvania Industrial Development Authority 5.000%, 01/01/2022 Citizens Property Insurance Corp., Florida Series A-1 5.000%, 06/01/2019 Connecticut Housing Finance Authority Series B-2-2 5.100%, 11/15/2038 Kentucky Housing Corp. Series U 4.850%, 07/01/2027 Massachusetts Housing Finance Agency Series D 4.850%, 06/01/2040 See Notes to the Financial Statements 25 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value MUNICIPAL BONDS – 8.6% (Continued) Missouri Housing Development Commission Series 1 2.550%, 07/01/2020 $ $ New York Mortgage Agency Series 176 3.375%, 10/01/2032 Philadelphia, Pennsylvania Airport Revenue Series B 4.000%, 06/15/2023 Series D 5.250%, 06/15/2023 Phoenix-Mesa, Arizona Airport Authority 5.000%, 07/01/2024 Puerto Rico Sales Tax Financing Corp. Series A 4.375%, 08/01/2020 Series A 4.750%, 08/01/2020 Total Municipal Bonds (Cost $2,375,174) MORTGAGE BACKED SECURITIES – 6.0% Bank of America Commercial Mortgage Trust Series 2005-6, Class AM 5.359%, 09/10/2047^ Bear Stearns Commercial Mortgage Securities Series 2005-PW10, Class AM 5.449%, 12/11/2040 Series 2006-PW13, Class AM 5.582%, 09/11/2041 CD Commercial Mortgage Trust Series 2005-CD1, Class AM 5.218%, 07/15/2044^ CS First Boston Commercial Mortgage Trust Series 2003-29, Class 2A3 5.500%, 12/25/2033 Series 2005-C1, Class AJ 5.075%, 02/15/2038 See Notes to the Financial Statements 26 Great Lakes Bond Fund Schedule of Investments – Continued March 31, 2013 Description Par Value MORTGAGE BACKED SECURITIES – 6.0% (Continued) GS Mortgage Securities Trust Series 2006-GG8, Class AM 5.591%, 11/10/2039 $ $ Series 2007-GG10, Class A4 5.787%, 08/10/2045^ JPMorgan Chase Commercial Mortgage Securities Series 2005-LDP4, Class AM 4.999%, 10/15/2042 Wachovia Bank Commercial Mortgage Trust Series 2005-C20, Class AMFX 5.179%, 07/15/2042 Series 2005-C21, Class AM 5.240%, 10/15/2044^ Total Mortgage Backed Securities (Cost $1,639,364) Shares EXCHANGE-TRADED FUNDS – 5.3% iShares Barclays 1-3 Year Credit Bond Fund iShares Barclays CMBS Bond Fund iShares Barclays MBS Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares S&P National Municipal Bond Fund Total Exchange-Traded Funds (Cost $1,469,922) SHORT-TERM INVESTMENT – 1.5% First American Government Obligations Fund – Class Z, 0.02%^ Total Short-Term Investment (Cost $400,704) Total Investments – 99.9% (Cost $27,378,323) Other Assets and Liabilities, Net – 0.1% Total Net Assets – 100.0% $ (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of March 31, 2013 the market value of these investments were $2,950,678, or 10.7% of total net assets. (b) Interest only security. ^ Variable rate security- The rate shown is the rate in effect as of March 31, 2013. See Notes to the Financial Statements 27 Great Lakes Disciplined Equity Fund Schedule of Investments March 31, 2013 Description Shares Value COMMON STOCKS – 98.3% Consumer Discretionary – 14.6% CBS Corp. $ Home Depot, Inc. Johnson Controls, Inc. Lennar Corp. – Class A Lowes Companies, Inc. News Corp. – Class A Time Warner, Inc. TRW Automotive Holdings Corp.* Viacom, Inc. – Class B Wyndham Worldwide Corp. Consumer Staples – 12.1% Altria Group, Inc. Bunge Ltd. Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. PepsiCo, Inc. Procter & Gamble Co. Sysco Corp. Wal-Mart Stores, Inc. Energy – 6.0% Marathon Petroleum Corp. Murphy Oil Corp. National Oilwell Varco, Inc. Phillips 66 Pioneer Natural Resources Co. Tesoro Corp. Williams Cos., Inc. WPX Energy, Inc.* Financials – 12.2% Aflac, Inc. Bank of America Corp. Bank of New York Mellon Corp. BlackRock, Inc. Citigroup, Inc. Franklin Resources, Inc. See Notes to the Financial Statements 28 Great Lakes Disciplined Equity Fund Schedule of Investments – Continued March 31, 2013 Description Shares Value COMMON STOCKS – 98.3% (Continued) Financials – 12.2% (Continued) KeyCorp $ Lincoln National Corp. MetLife, Inc. Regions Financial Corp. Wells Fargo & Co. Health Care – 13.7% Abbott Laboratories AbbVie, Inc. Amgen, Inc. Bristol-Myers Squibb Co. McKesson Corp. Medtronic, Inc. Merck & Co., Inc. Pfizer, Inc. Stryker Corp. UnitedHealth Group, Inc. WellPoint, Inc. Zimmer Holdings, Inc. Industrials – 18.3% Boeing Co. CSX Corp. Danaher Corp. Delta Air Lines, Inc.* Eaton Corp. Equifax, Inc. FedEx Corp. General Electric Co. Honeywell International, Inc. Precision Castparts Corp. Raytheon Co. Tyco International Ltd. Information Technology – 13.4% Apple, Inc. Automatic Data Processing, Inc. EMC Corp.* Harris Corp. See Notes to the Financial Statements 29 Great Lakes Disciplined Equity Fund Schedule of Investments – Continued March 31, 2013 Description Shares Value COMMON STOCKS – 98.3% (Continued) Information Technology – 13.4% (Continued) International Business Machines Corp. $ Lam Research Corp.* Oracle Corp. Seagate Technology TE Connectivity Ltd. Visa, Inc. Western Digital Corp. Xerox Corp. Materials – 2.2% Ball Corp. International Paper Co. Nucor Corp. Telecommunication Services – 2.4% AT&T, Inc. Verizon Communications, Inc. Utilities – 3.4% Ameren Corp. American Water Works Co., Inc. CMS Energy Corp. SCANA Corp. Xcel Energy, Inc. Total Common Stocks (Cost $21,687,427) SHORT-TERM INVESTMENT – 1.5% First American Government Obligations Fund – Class Z, 0.02%^ Total Short-Term Investment (Cost $388,264) Total Investments – 99.8% (Cost $22,075,691) Other Assets and Liabilities, Net – 0.2% Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the rate in effect at March 31, 2013. See Notes to the Financial Statements 30 Great Lakes Large Cap Value Fund Schedule of Investments March 31, 2013 Description Shares Value COMMON STOCKS – 95.9% Consumer Discretionary – 5.5% Brunswick Corp. $ Target Corp. Consumer Staples – 17.0% Altria Group, Inc. Clorox Co. Energizer Holdings, Inc. General Mills, Inc. Kimberly-Clark Corp. Kraft Foods Group, Inc. Mondelez International, Inc. Philip Morris International, Inc. Energy – 12.3% Chevron Corp. ConocoPhillips Phillips 66 Royal Dutch Shell – ADR Spectra Energy Corp. Financials – 17.4% American Express Co. Ameriprise Financial, Inc. Bank of America Corp. Berkshire Hathaway, Inc. – Class B* Citigroup, Inc. Hartford Financial Services Group, Inc. Plum Creek Timber Co., Inc. – REIT Wells Fargo & Co. Health Care – 8.3% Aetna, Inc. Cigna Corp. Merck & Co., Inc. See Notes to the Financial Statements 31 Great Lakes Large Cap Value Fund Schedule of Investments – Continued March 31, 2013 Description Shares Value COMMON STOCKS – 95.9% (Continued) Industrials# – 27.6% 3M Co. $ Caterpillar, Inc. Eaton Corp. Emerson Electric Co. General Electric Co. Honeywell International, Inc. Lockheed Martin Corp. Norfolk Southern Corp. Textron, Inc. Waste Management, Inc. Materials – 2.3% Alcoa, Inc. Dow Chemical Co. Utilities – 5.5% AGL Resources, Inc. Duke Energy Corp. Public Service Enterprise Group, Inc. Total Common Stocks (Cost $10,758,435) SHORT-TERM INVESTMENT – 3.9% First American Government Obligations Fund – Class Z, 0.02%^ Total Short-Term Investment (Cost $493,065) Total Investments – 99.8% (Cost $11,251,500) Other Assets and Liabilities, Net – 0.2% Total Net Assets – 100.0% $ * Non-income producing security. # As of March 31, 2013, the Fund had a significant portion of its assets invested in this sector and therefore is subject to additional risks.See note 7 in the Notes to Financial Statements. ^ Variable rate security – The rate shown is the rate in effect at March 31, 2013. ADR – American Depository Receipt REIT – Real Estate Investment Trust See Notes to the Financial Statements 32 Great Lakes Small Cap Opportunity Fund Schedule of Investments March 31, 2013 Description Shares Value COMMON STOCKS – 95.2% Consumer Discretionary – 15.0% Apollo Group, Inc. – Class A* $ Capella Education Co.* Express, Inc.* Gildan Activewear, Inc. – Class A Harman International Industries, Inc. Iconix Brand Group, Inc.* Jos. A. Banks Clothiers, Inc.* Maidenform Brands, Inc.* Quiksilver, Inc.* Tupperware Brands Corp. Consumer Staples – 1.5% Medifast, Inc.* Energy – 6.5% Dawson Geophysical Co.* Hallador Energy Co. World Fuel Services Corp. Financials – 22.1% Assurant, Inc. Banco Latinoamericano de Comercio Exterior SA FBL Financial Group, Inc. – Class A First Niagara Financial Group, Inc. Genworth MI Canada, Inc. Home Capital Group, Inc. Horace Mann Educators Corp. Maiden Holdings Ltd. Health Care – 5.9% Centene Corp.* Owens & Minor, Inc. Industrials – 16.5% Brady Corp. – Class A Davis & Henderson Corp. Hardinge, Inc. Insteel Industries, Inc. See Notes to the Financial Statements 33 Great Lakes Small Cap Opportunity Fund Schedule of Investments – Continued March 31, 2013 Description Shares Value COMMON STOCKS – 95.2% (Continued) Industrials – 16.5% (Continued) Kennametal, Inc. $ Nordson Corp. Information Technology – 23.5% Arris Group, Inc.* Checkpoint Systems, Inc.* Diebold, Inc. FLIR Systems, Inc. Littelfuse, Inc. MKS Instruments, Inc. Rofin-Sinar Technologies, Inc.* ScanSource, Inc.* Tech Data Corp.* Zebra Technologies Corp.* Materials – 4.2% Buckeye Technologies, Inc. Texas Industries, Inc.* Total Common Stocks (Cost $44,619,011) SHORT-TERM INVESTMENT – 4.8% First American Government Obligations Fund – Class Z, 0.02%^ Total Short-Term Investments (Cost $2,552,436) Total Investments – 100.0% (Cost $47,171,447) Other Assets and Liabilities, Net – 0.0% ) Total Net Assets – 100.0% $ * Non-income producing security. ^ Variable rate security – The rate shown is the rate in effect at March 31, 2013. See Notes to the Financial Statements 34 Great Lakes Funds (This Page Intentionally Left Blank.) 35 Great Lakes Funds Statements of Assets and Liabilities March 31, 2013 Small Cap Disciplined Large Cap Opportunity Bond Fund Equity Fund Value Fund Fund ASSETS Investment securities: At cost $ At value $ Cash — — — Receivable for investment securities sold — — Dividends & interest receivable Receivable due from Adviser — Receivable for capital shares sold Prepaid expenses & other assets Total Assets LIABILITIES Dividends payable — — — Payable for investment securities purchased — — Payable for capital shares redeemed — Payable to Adviser, net — — — Payable to affiliates Accrued expenses and other liabilities Accrued distribution fees 44 Total Liabilities NET ASSETS $ COMPOSITION OF NET ASSETS Portfolio capital $ Undistributed net investment income 32 — — Accumulated net realized gain (loss) on investments, including foreign currency gain (loss) ) Net unrealized appreciation of investments and translations of foreign currency Total net assets $ Investor Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value and redemption price per share $ Maximum offering price per share(2) $ Institutional Class Shares: Net Assets $ Shares issued and outstanding(1) Net asset value, offering price, and redemption price per share $ Unlimited shares authorized The offering price is calculated by dividing the net asset value by 1 minus the maximum sales charge.For a description of front-end sales charges, see Note 1 in Notes to Financial Statements. See Notes to the Financial Statements 36 Great Lakes Funds Statements of Operations For the Year Ended March 31, 2013 Small Cap Disciplined Large Cap Opportunity Bond Fund(1) Equity Fund Value Fund(1) Fund INVESTMENT INCOME: Interest income $ $
